THOMPSON, Judge,
dissenting.
I dissent from the no-opinion affirmance. The majority affirms, among other things, the trial court’s failure to award the wife a portion of the husband’s retirement benefits. The evidence presented to the trial court indicates that the parties were married for approximately 30 years, during which the husband worked for Delta Airlines as a pilot. The wife, during that period of time, moved with the husband to help further his career and only worked sporadically. The husband, whose current employment income exceeds the wife’s employment income by more than $10,000 per month, would receive $5,988 in monthly retirement income for the duration of his life if he retired at the time the wife filed for divorce. Given the length of the parties marriage and the disparity between the parties’ incomes, I would reverse the trial court’s judgment insofar as it fails to award the wife a portion of the husband’s retirement benefits. See Turner v. Turner, 804 So.2d 1118 (Ala.Civ.App.2001)(re-versing judgment of trial court awarding wife only 30% of husband’s retirement benefits in light of length of marriage and disparity between parties’ incomes, and where wife had no retirement benefits of her own). Accordingly, I dissent.
YATES, P.J., concurs.